Name: Commission Regulation (EEC) No 3886/88 of 13 December 1988 amending Regulation (EEC) No 1368/88 specifying the conditions for the inclusion of certain live animals of the domestic bovine species and certain meat of the bovine species from Yugoslavia within the CN codes
 Type: Regulation
 Subject Matter: tariff policy;  political geography;  means of agricultural production
 Date Published: nan

 No L 346/22 Official Journal of the European Communities 15. 12. 88 COMMISSION REGULATION (EEC) No 3886/88 of 13 December 1988 amending Regulation (EEC) No 1368/88 specifying the conditions for the inclusion of certain live animals of the domestic bovine species and certain meat of the bovine species from Yugoslavia within the CN codes &lt; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ('), as last amended by Regulation (EEC) No 3174/88 (2), and in particular Article 11 thereof, Whereas Commission Regulation (EEC) No 1368/88 (3) laid down conditions for the entry of certain live animals of the domestic bovine species and certain meat of the bovine species within the CN codes listed in Annex E to the Additional Protocol to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia establishing new trade arrangements ; Whereas the Additional Protocol to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia establishing new trade arrangements, approved by the Council in Decision 87/605/EEC (4), refers in its Annex E, amongst others 'compensated' quarters fresh or chilled, of a weight of not less than 90 kilograms but not more than 1 50 kilograms ; whereas, at the time of establishing Regulation (EEC) No 1368/88, these quarters were proper to CN codes 0201 20 11 and 0201 20 19 ; whereas with effect from 1 January 1989 the combined nomenclature will be amended in such a way that the abovementioned quarters are only proper to CN code 0201 20 29 ; whereas, consequently, it is appropriate, to replace, in the abovementioned Regulation, the reference to the two previous CN codes by the new CN code 0201 20 29 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Nomenclature Committee. HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 1368/88 , 'ex 0201 20 11 ' and 'ex 0201 20 19' are replaced by 'ex 0201 20 29'. Article 2 This Regulation shall enter into force on 1 January 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 1988 . For the Commission COCKFIELD Vice-President (') OJ No L 256, 7 . 9 . 1987, p. 1 . b) OJ No L 298, 31 . 10 . 1988 , p. 1 . (3) OJ No L 126, 20. 5 . 1988, p. 26. b) OJ No L 389, 31 . 12. 1987, p. 72.